DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment and Response filed with the Office on 20 May 2021, regarding the Palogen, Inc. application.

Claims 1-35 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1-35 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art reference to the present claims is a published International Patent Application to Kennam, et al. (WO 2015/198242 A1; hereinafter, “Kennam”).  Kennam discloses graphene-based nanopore devices, fabrication of such nanopore devices, and methods for detecting translocation events using the graphene-based nanopore devices ([0001]), wherein graphene layers making up electrodes within the sidewalls of nanopores and layers are disposed in orthogonal directions (see Figures 9 and 10).  However, Kennam does not teach or suggest addressable electrodes (as required by instant independent claims 1 or 31), nor a plurality of gate electrodes in respective walls of a plurality of nanopore channel pillars (as required by instant independent claim 28).  All other pending claims ultimately depend from one of the allowable independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	1 June 2021